Citation Nr: 1550670	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-48 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction of the rating for residuals of third degree burns to the right leg from 20 percent to 10 percent, effective from September 1, 2009.

2.  Propriety of the reduction of the rating for residuals of third degree burns to the left leg from 20 percent to 10 percent, effective from September 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran recently filed a claim for increased disability ratings for the residuals of third degree burns to the right and left legs.  See the Veteran's statement dated November 2014.  He subsequently indicated that he is only requesting an increased rating as to the residuals of third degree burns to the right leg.  See the Veteran's statement dated January 2015.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In September 2011, the Veteran submitted a statement indicating his intent to withdraw his appeal as to the propriety of the reductions of his residuals of third degree burns to the right and left legs.  However, in April 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was subsequently sent an October 2015 letter from the Board seeking clarification as to whether he intended to withdraw or pursue his appeal.  As a response from the Veteran has not been received within 30 days, appellate review must be resumed.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.

Given the Veteran's timely request, a remand of the appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

